Citation Nr: 9903491	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-13 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied entitlement to 
service connection for PTSD.


REMAND

The veteran essentially contends that the RO erred in denying 
his claim for service connection for PTSD.  In support of his 
contention, he maintains that he currently suffers from PTSD 
as a result of stressors he experienced while serving in 
Korea and Vietnam.  Therefore, he requests a favorable 
determination.

To establish service connection for a disability, the facts, 
as shown by the evidence, must demonstrate that a particular 
injury or disease resulting in a current disability was 
incurred in or aggravated coincident with service in the 
Armed Forces.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998). Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In the instant case, under Cohen, the veteran has met his 
burden of submitting a well-grounded PTSD claim, because he 
has submitted medical evidence of a current disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an in-service stressor, which in a PTSD case 
is the equivalent of in-service incurrence or aggravation; 
and medical evidence of a nexus between service and the 
current PTSD disability.  Cohen v. Brown, 10 Vet. App. at 137 
(1997), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); and King v. Brown, 5 
Vet. App. 19, 21 (1993).  Because the claim is well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998); EF v. Derwinski, 1 Vet. 
App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board also notes that evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran was engaged in combat with the enemy.  Where it 
is determined through recognized military citations or other 
service department evidence that the veteran engaged in 
combat with the enemy and the claimed stressor is combat-
related, the veteran's lay testimony may be sufficient to 
establish the occurrence of such stressor, provided such 
testimony is credible and consistent with the circumstances, 
conditions, and hardships of service.  However, where the 
veteran did not engage in combat or the claimed stressor is 
not combat-related, the veteran's lay testimony is not 
sufficient to establish the occurrence of  a stressor, and 
credible supporting evidence is required.  Cohen; Zarycki v. 
Brown, 
6 Vet. App. 91, 98 (1993).

VA treatment records in January 1993 contain a diagnosis of 
PTSD.  The specific in-service stressors cited to support the 
treating physician's diagnosis included an incident at the 
Korean demilitarized zone in which a North Korean sniper 
killed a soldier standing next to the veteran in a foxhole.  
The physician also cited the veteran's report of having 
mistakenly shot a young Vietnamese civilian girl to death 
while the veteran was on what he described as a secret 
mission in Vietnam.

At RO hearings in April 1994 and August 1996, the veteran 
also testified as to two additional stressful events he 
claimed to have experienced during his alleged secret mission 
in Vietnam.  He stated that, although his military 
occupational specialty was petroleum storage specialist, 
during his tour of duty in Korea he was assigned to two weeks 
of temporary combat duty in which he allegedly helped to 
destroy an enemy fuel depot in Vietnam.  He stated that 
during this temporary duty he witnessed a US helicopter with 
several people aboard explode on the ground after being 
attacked by enemy fire.  He also stated that he saw fellow 
soldiers being shot up during firefights with the enemy 
during his temporary duty.

The Board finds that, although the record includes several 
diagnoses of PTSD, there is no objective evidence, 
independent of the veteran's own statements, which verifies 
the alleged stressors.  The Board notes that the veteran's 
service personnel records do not show that he received medals 
or decorations which verify combat, nor does his military 
occupational specialty indicate either combat status or that 
he was likely to have engaged in combat with the enemy.  
Furthermore, the veteran's DA Form 20 (personnel record) does 
not confirm the veteran's claimed temporary Vietnam combat 
service.  There is thus no service department evidence that 
the veteran engaged in combat, and so service connection for 
PTSD requires credible supporting evidence that a claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

With regard to supporting evidence, the Board notes that, at 
a personal hearing in August 1996, a friend of the veteran, 
M. DeA. testified that, in 1994, he saw the veteran at a 
clinic and recognized him as someone he had seen one time in 
Cambodia, being transported out of a combat area.  In a 
statement received in February 1995, M. DeA. stated that in 
Cambodia the veteran noticed "Evansville, Indiana" on his 
helmet, and said that he was from there, too; later, they got 
together at an NCO club.  However, in his hearing testimony, 
M. DeA. said that, after he and the veteran introduced 
themselves, "that was the last I saw of him".  The Board 
does not find to be credible the testimony by M. DeA. that in 
1994 he could remember an individual whom he saw only briefly 
under chaotic conditions approximately 25 years earlier.   

In April 1994, a statement was received from J.B.W., who 
indicated that he had been present in Vietnam with the 
veteran.  J.B.W. did not describe any stressful incidents.

The Board finds that the statement and testimony by M. DeA. 
and the statement by J.B.W. do not constitute credible 
supporting evidence that any of the veteran's claimed 
inservice stressors actually occurred.

In a July 1995 letter, the director of the United States Army 
and Joint Services Environmental Support Group (ESG), now 
renamed the United States Armed Services Center for Research 
of Unit Records (USASCRUR), informed the RO that ESG was 
unable to confirm the veteran's claimed stressors or his 
claim to have participated in special combat operations in 
Vietnam.  ESG stated that the veteran's DD Form 214 and his 
DA Form 20 did not indicate Vietnam service.  However, ESG 
suggested that information concerning the veteran's 
activities might be available in morning reports of the 
veteran's Korean unit and in the veteran's official military 
personnel file, both of which might be available through the 
National Archives and Records Administration in St. Louis.  
The Board finds that the duty to assist the veteran in the 
development of facts pertinent to his claim requires the RO 
to request these government records and to advise the veteran 
of his duty to pay applicable fees for obtaining them.  See 
38 U.S.C.A. §§ 5106, 5107(a) (West 1991); Cohen v. Brown, 10 
Vet. App. at 148-149, citing Zarycki v. Brown, 6 Vet. App. at 
99-100 (1993); Counts v. Brown, 6 Vet. App. 473, 478-79 
(1994) (noting VA's duty to request pertinent government 
records); VAOPGCPREC 7-95 (O.G.C. Prec. 7-95) (claimants may 
be required to pay fees associated with obtaining records).

The Board is mindful of the RO's repeated and conscientious 
efforts to have the veteran to specifically identify places, 
dates, units of service, duty assignments, and names, ranks, 
units of assignment, and other identifying information 
concerning individuals involved in claimed stressful events, 
and other information that may be useful in retrieving 
pertinent records and in confirming his claimed temporary 
combat duty and his alleged stressors.  In view of the 
veteran's prior inability to provide more specific details, 
the Board finds that requesting this information again would 
be futile and is not required.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the morning 
reports and the veteran's official 
military personnel file from the National 
Archives and Records Administration 
(NARA), Attn: NCPMA-O, 9700 Page 
Boulevard, St. Louis, Missouri 63132, and 
advise the veteran of his potential 
obligation to pay fees entailed with 
acquisition of these records.  Any 
acquired material should be associated in 
the claims folder.

2.  After completing the development 
required in paragraph 1 to the extent 
possible, the RO should prepare a summary 
report detailing the nature of each 
verified in-service stressful event, if 
any, and associate the report with the 
claims folder.

3.  Thereafter, if and only if the RO 
obtains credible evidence verifying a 
claimed stressor, the RO should schedule 
the veteran for a VA examination for 
diagnosis of all psychiatric disorders.  
The veteran should be advised that 
failure to report for a scheduled VA 
examination may have adverse consequences 
including the possible denial of his 
claim.  Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).  The RO should provide 
the examiner with the summary stressor 
report and the examiner should be advised 
that only verified events described in 
the report may be considered for the 
purpose of determining whether exposure 
to a stressor in service resulted in 
current psychiatric symptoms.  If a 
diagnosis of PTSD is appropriate, the 
examiner should determine if there is a 
link between current symptomatology and 
one or more of the verified in-service 
stressors.  The opinions contained in the 
report of examination should be supported 
by a complete written rationale. The 
claims file or copies of all pertinent 
medical records and a copy of this REMAND 
should be made available to the examiner 
for review.

4.  Thereafter, the RO should review the 
claims file to ensure that all required 
development has been fully completed.  In 
particular, RO should review the 
psychiatric examination report to verify 
that any PTSD diagnosis is supported by a 
verified in-service stressor.  If the 
examiner relied upon an unverified 
history, the examination report is 
inadequate for rating purposes and must 
be returned.  See Cohen v Brown, 10 Vet. 
App. at 140; West v. Brown, 7 Vet. App. 
70, 77 (1994).

5.  Finally, the RO should review all of 
the evidence of record and readjudicate 
the issue of the veteran's entitlement to 
service connection for PTSD.  If the 
determination remains unfavorable, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and an opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to assist the veteran in the 
development of facts pertinent to his claim.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the appeal.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is further notified.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


